 

COUNSELLORS AT LAW

xa KARASYK& MOSCHELLA wp
v

 

 

 

PHILip KARASYK OF COUNSEL

JAMES M. MOSCHELLA ALAN SERRINS

MargIssa B. GILLESPIE Eric RICHMAN

SHIVA BAHMANI
NICOLE J. ZUVICH

September 3, 2019

Via Electronic Case Filing
Honorable Pamela k. Chen

. United States District Court
Eastern District of New Yorl
225 Cadman Plaza East
Brooklyn, NY 11201

Re: United States v. Michael Foder, 18 CR 97 (PKC)
Request for Permission to Leave Federal Judicial District During

Supervised Release

Dear Judge Chen:

We are the attorneys for defendant, Michael Foder, in the above-referenced proceeding.
We are writing to respectfully request permission for a change in the “Standard Conditions of
Supervision” to allow Mr. Foder to travel with his family while on supervised release during the
period October 4-October 8, 2019.

As the Court might recall, Mr. Foder was sentenced by the Court on February 25, 2019, to
three months of imprisonment along with one (1) year supervised release. Mr. Foder completed
his period of imprisonment on July 4, 2019, and is presently on supervised release.

I am informed that during his first two months of supervised release Mr. Foder has been a
model releasce and is considered the lowest level of risk at the Probation Office.

The family has tentatively planned a trip to Aruba from October 4-8, 2019 for Mrs.
Foder’s birthday. They would be staying at a hotel on the island and will, of course, provide a
detailed itinerary to Mr. Foder’s Probation Officer, Michelle Rodriguez. Although this trip
would be a deviation from the standard conditions of release as it is international travel, we
respectfully submit that the Court should be confident that Mr. Foder will abide by all of his
conditions of release and will report promptly to Probation immediately upon his return.

233 BROADWAY, SUITE 2340 + New York, NEW YORK 10279 « T: 212+233-3800 + F: 272-233-3801 - www.kmattorneys.com
September 3, 2019
Re: U.S. v. Michael Foder, 18 CR 97 (PKC)
-2-

We have discussed the request with Mr. Foder’s Probation Officer - Michelle Rodriguez -
who consents to the application. Accordingly, we are respectfully requesting that the Court allow
Mr. Foder to partake in this family vacation. Mr. Foder, of course, will be in touch with his
Parole Officer each day of the trip and immediately upon his return to New York.

Thank you for your consideration of this request and for your continued courtesies.
Please advise should the Court have any further questions or require any additional information.

Very truly yours,

KARASYK & MOSCHELLA, LLP

ito MND Lal
AMES M. MOSCHELLA

CC: (via email transmission)

Michelle Rodriguez
Probation Officer

U.S. Dept. Of Probation
147 Pierrepont Street
Brooklyn, NY 11201

AUSA Nathan Reilly (via ECF)

WAIRODRIG\MOSCHELLAFoder, Michaeliltr judge vacation request. wpd
